June 20, 2013




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                    EDWARD PAUL CELESTINE, Appellant

NO. 14-12-00248-CV                           V.

      COURTYARD OF THREE FOUNTAINS ASSOCIATION AND KRJ
                 MANAGEMENT, INC., Appellees
               ________________________________
      Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on February 28, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

      We order this decision certified below for observance.